                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION




DANIEL EVERETT SNODGRASS,

                     Plaintiff,
v.
                                                          Case No. 3:20-cv-134-J-34MCR
DR. NATHANIEL WILLIAMS AND
REGIONAL MEDICAL CLINIC
OR RMC WARDEN,

                     Defendants.


                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Daniel Everett Snodgrass, an inmate of the Florida penal system, initiated

this action on February 11, 2020, by filing a pro se Civil Rights Complaint Form

(Complaint; Doc. 1). In the Complaint, Snodgrass names the following Defendants: (1)

Dr. Nathaniel Williams, an oral surgeon, and (2) the Warden at the Regional Medical

Center (RMC) in Lake Butler, Florida. He asserts that Defendant Williams was negligent

when he cut a hole in Snodgrass’s sinus cavity while pulling a wisdom tooth on March 27,

2019, at RMC. As relief, he seeks monetary damages.

       The Prison Litigation Reform Act requires the Court to dismiss this case at any

time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. '' 1915A. Additionally, the Court must read

Plaintiff’s pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519 (1972).
“A claim is frivolous if it is without arguable merit either in law or fact.” Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Cent. State Hosp., 898 F.2d 126, 129

(11th Cir. 1990)). A complaint filed in forma pauperis which fails to state a claim under

Federal Rule of Civil Procedure 12(b)(6) is not automatically frivolous. Neitzke v. Williams,

490 U.S. 319, 328 (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered

when the legal theories are “indisputably meritless,” id. at 327, or when the claims rely on

factual allegations which are “clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32

(1992). “Frivolous claims include claims ‘describing fantastic or delusional scenarios,

claims with which federal district judges are all too familiar.’” Bilal, 251 F.3d at 1349

(quoting Neitzke, 490 U.S. at 328). Additionally, a claim may be dismissed as frivolous

when it appears that a plaintiff has little or no chance of success. Id.

       To state a claim under 42 U.S.C. ' 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit “‘requires proof of an

affirmative causal connection between the official’s acts or omissions and the alleged

constitutional deprivation’ in ' 1983 cases.” Rodriguez v. Sec'y for Dep't of Corr., 508 F.3d

611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.

1986)). More than conclusory and vague allegations are required to state a cause of

action under 42 U.S.C. ' 1983. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir.


                                                2
1995) (per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

“‘conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.’” Rehberger v. Henry Cty., Ga., 577 F.

App’x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted). In the absence of well-

pled facts suggesting a federal constitutional deprivation or violation of a federal right, a

plaintiff cannot sustain a cause of action against the defendant.

       Preliminarily, the Court observes that the RMC is not a legal entity amenable to

suit. Whether a party has the capacity to be sued is determined by the law of the state in

which the district court sits. Dean v. Barber, 951 F.2d 1210, 1214-15 (11th Cir. 1992)

(stating that certain subdivisions of local or county governments, such as sheriff’s

departments and police departments, generally are not legal entities subject to suit). “A

correctional facility or the jail is not a proper defendant in a case brought under 42 U.S.C.

§ 1983.” Monroe v. Jail, No. 2:15-cv-729-FtM-99MRM, 2015 WL 7777521, at *2 (M.D.

Fla. Dec. 3, 2015); accord Mellen v. Florida, No. 3:13-cv-1233-J-34PDB, 2014 WL

5093885, at *8 (M.D. Fla. Oct. 9, 2014). Because the RMC is not a legal entity amenable

to suit, Snodgrass fails to state a § 1983 claim upon which relief may be granted against

the medical facility.

       As to any complaints about the negligent acts and unprofessional conduct by

Defendant Williams in providing allegedly substandard dental care, the law is well settled

that the Constitution is not implicated by the negligent acts of corrections officials and

medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Davidson v.

Cannon, 474 U.S. 344, 348 (1986) (“As we held in Daniels, the protections of the Due

Process Clause, whether procedural or substantive, are just not triggered by lack of due



                                             3
care by prison officials.”). A complaint that a physician has been negligent “in diagnosing

or treating a medical condition does not state a valid claim of medical mistreatment under

the Eighth Amendment.” Bingham, 654 F.3d at 1176 (quotation marks and citation

omitted). While Plaintiff’s allegations may suggest medical malpractice, “[a]ccidents,

mistakes, negligence, and medical malpractice are not ‘constitutional violation[s] merely

because the victim is a prisoner.’” Harris v. Coweta Cty., 21 F.3d 388, 393 (11th Cir. 1994)

(citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Consequently, the allegedly negligent

conduct of which Snodgrass complains does not rise to the level of a federal constitutional

violation and provides no basis for relief in this 42 U.S.C. § 1983 action.

       Moreover, as to Snodgrass’s interest in addressing any ongoing violations at the

hands of dental personnel, such as a delay in obtaining his false teeth, he may seek such

relief by initiating a grievance pursuant to the prison's administrative grievance

procedures. Although the grievance process does not permit an award of money

damages, the grievance tribunal has the authority to take responsive action. As an

additional measure to provide Snodgrass with potential guidance, he may contact his

classification officer to inquire about any concerns he may have about access to sick call

and/or physicians, including dentists and/or specialists, to evaluate his medical condition

and determine if he needs any remedial treatments.

       Next, Snodgrass asserts that he was chained during his transportation to and from

the RMC. See Complaint at 3. However, he fails to assert any facts as to how Defendants

Williams and the RMC Warden were involved in the alleged abuse. To the extent

Snodgrass asserts a supervisory claim against the RMC Warden, see Complaint at 4, the

United States Court of Appeals for the Eleventh Circuit has stated:



                                             4
                      “Supervisory officials are not liable under section 1983
               on the basis of respondeat superior or vicarious liability.”
               Belcher v. City of Foley, Ala., 30 F.3d 1390, 1396 (11th Cir.
               1994) (internal quotation marks and citation omitted). “The
               standard by which a supervisor is held liable in her individual
               capacity for the actions of a subordinate is extremely
               rigorous.” Gonzalez, 325 F.3d at 1234 (internal quotation
               marks and citation omitted).[1] “Supervisory liability occurs
               either when the supervisor personally participates in the
               alleged constitutional violation or when there is a causal
               connection between actions of the supervising official and the
               alleged constitutional deprivation.” Brown v. Crawford, 906
               F.2d 667, 671 (11th Cir. 1990).

                       “The necessary causal connection can be established
               ‘when a history of widespread abuse puts the responsible
               supervisor on notice of the need to correct the alleged
               deprivation, and he fails to do so.’” Cottone, 326 F.3d at 1360
               (citation omitted).[2] “The deprivations that constitute
               widespread abuse sufficient to notify the supervising official
               must be obvious, flagrant, rampant and of continued duration,
               rather than isolated occurrences.” Brown, 906 F.2d at 671. A
               plaintiff can also establish the necessary causal connection
               by showing “facts which support an inference that the
               supervisor directed the subordinates to act unlawfully or knew
               that the subordinates would act unlawfully and failed to stop
               them from doing so,” Gonzalez, 325 F.3d at 1235, or that a
               supervisor’s “custom or policy . . . resulted in deliberate
               indifference to constitutional rights,” Rivas v. Freeman, 940
               F.2d 1491, 1495 (11th Cir. 1991).

Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on other grounds as

recognized by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010) (rejecting the

application of a heightened pleading standard for § 1983 cases involving qualified

immunity)); see also Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047-48 (11th Cir. 2014).

In sum,




      1
          Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).
      2
          Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).
                                             5
               To state a claim against a supervisory defendant, the plaintiff
               must allege (1) the supervisor’s personal involvement in the
               violation of his constitutional rights,[3] (2) the existence of a
               custom or policy that resulted in deliberate indifference to the
               plaintiff's constitutional rights,[4] (3) facts supporting an
               inference that the supervisor directed the unlawful action or
               knowingly failed to prevent it,[5] or (4) a history of widespread
               abuse that put the supervisor on notice of an alleged
               deprivation that he then failed to correct. See id. at 1328–29
               (listing factors in context of summary judgment).[6] A
               supervisor cannot be held liable under § 1983 for mere
               negligence in the training or supervision of his employees.
               Greason v. Kemp, 891 F.2d 829, 836–37 (11th Cir. 1990).

Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (per curiam). Here, any supervisory

claim against the RMC Warden fails because Snodgrass has failed to allege any facts

suggesting that the RMC Warden was personally involved in, or otherwise causally

connected to, any alleged violations of his federal statutory or constitutional rights.

       Snodgrass also complains that his property was missing when the Florida

Department of Corrections (FDOC) returned him to his penal institution on December 9,

2019. Nevertheless, Plaintiff does not allege any facts suggesting how the institution

failed to provide him with due process. Regardless, the Due Process Clause is not


       3
        See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007) ("Causation, of
course, can be shown by personal participation in the constitutional violation.").
       4
         See Goebert, 510 F.3d at 1332 ("Our decisions establish that supervisory liability
for deliberate indifference based on the implementation of a facially constitutional policy
requires the plaintiff to show that the defendant had actual or constructive notice of a
flagrant, persistent pattern of violations.").
       5
         See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008) ("Douglas's
complaint alleges that his family informed [Assistant Warden] Yates of ongoing
misconduct by Yates's subordinates and Yates failed to stop the misconduct. These
allegations allow a reasonable inference that Yates knew that the subordinates would
continue to engage in unconstitutional misconduct but failed to stop them from doing so.").
       6
           See West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).

                                              6
offended when a state employee intentionally deprives an individual of his property as

long as the State provides him with a meaningful post-deprivation remedy. See Hudson

v. Palmer, 468 U.S. 517, 533 (1984); Jackson v. Hill, 569 F. App’x 697, 698 (11th Cir.

2014) (per curiam); Taylor v. McSwain, 335 F. App’x 32, 34 (11th Cir. 2009). For a

deprivation of property, Snodgrass has an available, adequate post-deprivation remedy

under state law. “Under Florida law, [a plaintiff] can sue the officer[] for the conversion of

his personal property.” Jackson, 569 F. App’x at 698 (citing Case v. Eslinger, 555 F.3d

1317, 1331 (11th Cir. 2009)).

       As to Snodgrass’s remaining argument that he was “100% framed” in his “bogus

criminal case,” Complaint at 12, the Court finds that he is attempting to challenge the fact

and validity of his confinement. To the extent Snodgrass seeks to invalidate his criminal

proceedings, he must seek relief via a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. Prior to instituting a federal-habeas proceeding, Snodgrass first must

exhaust all state remedies, after which Snodgrass then may seek a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254, if he so desires.

       For the foregoing reasons, this case will be dismissed, pursuant to 28 U.S.C. §

1915(e)(2)(B), without prejudice to Snodgrass’s right to refile his claim under 42 U.S.C. §

l983 with sufficient factual allegations to support a claim under § 1983 against the proper

Defendants, if he elects to do so. Notably, pro se litigants are subject to the same law and

rules of court that govern other litigants who are represented by counsel. See Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989). All filings with the Court must be made in

accordance with the Federal Rules of Civil Procedure and the Local Rules of the United

States District Court for the Middle District of Florida. The Clerk of Court will be directed



                                              7
to provide a civil rights complaint form and Affidavit of Indigency form to Snodgrass. If

Snodgrass chooses to refile a civil rights complaint in this Court to address any alleged

federal constitutional violations, he must submit a fully completed civil rights complaint

form with an original signature and must submit a copy of the form for each Defendant for

service of process. Snodgrass either must pay the $400.00 filing fee or file a fully

completed Affidavit of Indigency form.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.     This case is hereby DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B).

       2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice.

       3.     The Clerk shall send a civil rights complaint form and an Affidavit of

Indigency form to Plaintiff. If he elects to refile his claims, he may complete and submit

the proper forms. Plaintiff should not place this case number on the forms. The Clerk will

assign a separate case number if Plaintiff elects to refile his claims. In initiating such a

case, Plaintiff should either file a fully completed Affidavit of Indigency (if he desires to

proceed as a pauper) or pay the $400.00 filing fee (if he does not desire to proceed as a

pauper).




                                             8
      4.    The Clerk shall terminate any pending motions and close the case.

      DONE AND ORDERED at Jacksonville, Florida, this 14th day of February, 2020.




sc 2/13
c:
Daniel Everett Snodgrass, FDOC #134886




                                         9
